                                        Case 3:20-cv-07760-WHA Document 79 Filed 02/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   SYNKLOUD TECHNOLOGIES, LLC,
                                  11                 Plaintiff,                            No. C 20-07760 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ADOBE INC.,                                         PATENT SHOWDOWN
                                                                                           SCHEDULING ORDER
                                  14                 Defendant.

                                  15

                                  16        After a case management conference, the Court enters the following order regarding the

                                  17   patent showdown procedure pursuant to Rule 16 of the Federal Rules of Civil Procedure

                                  18   (“FRCP”) and Civil Local Rule 16-10:

                                  19   1.   By MARCH 4 AT NOON, plaintiffs and defendant shall each select and exchange one

                                  20        asserted claim — presumably the strongest case for infringement and strongest case for

                                  21        noninfringement or invalidity, respectively. If plaintiffs wish to withdraw any claim,

                                  22        they must do so by FEBRUARY 18 AT NOON. Otherwise, defendant is free to select any

                                  23        asserted claim and it cannot be withdrawn thereafter.

                                  24   2.   The parties shall file cross motions for summary judgment on the two claims (one for

                                  25        each party) selected for the patent showdown. The parties are limited to ONE MOTION

                                  26        EACH REGARDLESS OF THE NUMBER OF ISSUES RAISED, e.g. standing, invalidity,

                                  27        noninfringement, etc. Opening briefs are limited to 25 PAGES of briefing and 120 PAGES

                                  28        of declarations and exhibits (not counting the patent itself). The opposition must be
                                        Case 3:20-cv-07760-WHA Document 79 Filed 02/04/21 Page 2 of 3




                                   1        limited to 25 PAGES of briefing and 120 PAGES of declarations and exhibits. The reply

                                   2        must be limited to 15 PAGES of briefing and 20 PAGES of declarations and exhibits. In the

                                   3        case of voluminous documents and transcripts attached as exhibits, counsel may append

                                   4        only the pages of the document necessary to support the assertions in the briefing and

                                   5        provide reasonable context, along with cover pages sufficient to identify the documents.

                                   6        Any judicially noticed material will count as an exhibit, but counsel may rely on exhibits

                                   7        and declarations already filed on the same motion by the other side without counting

                                   8        them against counsel’s limit. All briefing and declarations must be double-spaced with

                                   9        twelve-point font with only occasional single-spaced quotes and footnotes.

                                  10   3.   For many years, the Court conducted a claim construction hearing about mid-way

                                  11        through the fact-discovery period. While this timing gave some guidance to counsel and

                                  12        experts, it had the distinct disadvantage of requiring abstract rulings without the benefit
Northern District of California
 United States District Court




                                  13        of a more complete record, thus increasing the risk of a claim construction error and a re-

                                  14        trial (and, for that matter, subsequent second appeal). Instead of a stand-alone claim

                                  15        construction hearing, claims will be construed as-needed along with the parties’ motions

                                  16        for summary judgment or at trial. Any proposed claim constructions shall be included in

                                  17        the parties’ summary judgment briefs — no separate briefs will be accepted. In this way,

                                  18        the Court will better understand the as-applied meaning of terms advanced by counsel as

                                  19        claim constructions.

                                  20   4.   The parties’ opening briefs are due THURSDAY, MAY 13 AT NOON.

                                  21   5.   The parties’ opposition briefs are due THURSDAY, MAY 27 AT NOON.

                                  22   6.   The parties’ reply briefs are due THURSDAY, JUNE 3 AT NOON.

                                  23   7.   The motion will be heard on THURSDAY, JUNE 24 AT 8:00 A.M.

                                  24   8.   The above described “patent showdown” applies only to claims for direct infringement

                                  25        for the specific showdown claims. The remainder of the patents and claims asserted by

                                  26        plaintiff remain part of the case and the parties shall proceed per the Civil Local Rules

                                  27        and the Patent Local Rules, meaning that both sides must continue to provide all

                                  28        disclosures under the Patent Local Rules despite the parties’ showdown on the two
                                                                                       2
                                        Case 3:20-cv-07760-WHA Document 79 Filed 02/04/21 Page 3 of 3




                                   1        claims. To repeat: the pendency of the showdown does not suspend discovery and

                                   2        disclosure obligations for the remainder of the claims for relief

                                   3        IT IS SO ORDERED.

                                   4

                                   5   Dated: February 4, 2021.

                                   6

                                   7
                                                                                              WILLIAM ALSUP
                                   8                                                          UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
